                                                                                            E-FILED
                                                              Friday, 15 February, 2019 10:51:16 AM
                                                                        Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

LEON J. SINGLETON,                          )
                                            )
      Plaintiff,                            )
                                            )
             v.                             )      Case No. 1:15-cv-1503
                                            )
JEFFERY A. BIEBER and PATRICK               )
PATTERSON,                                  )
                                            )
      Defendants.

                              ORDER & OPINION

      This matter is before the Court on Plaintiff Leon J. Singleton’s Motion for

Default Judgment (Doc. 27). Plaintiff is proceeding pro se and in forma pauperis.

Pursuant to 28 U.S.C. § 1915, the Court performed a merit review on Plaintiff’s

allegations, and found he had stated a claim under 42 U.S.C. § 1983 against

Defendants Jeffrey A. Bieber and Patrick Patterson, police officers with the East

Peoria Police Department, for violating his Fourth Amendment rights by illegally

stopping and frisking him and illegally searching his car, respectively. (Doc. 13 at 19).

All other claims and defendants were dismissed. (Doc. 13 at 19).

      The matter was then stayed while a state criminal case was pending against

Plaintiff. (Doc. 13 at 19). On May 31, 2018, Plaintiff submitted a status report

showing the state criminal case had been resolved. (Doc. 17). Magistrate Judge

Hawley lifted the stay in a hearing on June 25, 2018. (Doc. 18). Summons issued and

then reissued following an initial error in service. (Docs. 19; 22). The summons were
returned executed on October 23, 2018, with respect to Defendant Patterson and

November 1, 2018, with respect to Defendant Bieber. (Docs. 23, 25).

      Also on November 1, Plaintiff filed a motion for default judgment. (Doc. 24).

Because default had not entered, Magistrate Judge Hawley construed the motion as

a motion for default and, although recognizing the motion was premature when filed,

granted default when no responsive pleadings were timely filed. (Docket Entry on

11/26/2018). The Magistrate Judge instructed Plaintiff to file an appropriately

supported motion for default judgment within fourteen days. (Docket Entry on

11/26/2018).

      Plaintiff did not do so. However, the Court sua sponte granted Plaintiff an

extension in view of his pro se status and the technical nature of default and default

judgment, allowing him until January 30, 2019 to file “a motion for default judgment

appropriately supported under Federal Rule of Civil Procedure 55.” (Docket Entry on

1/16/2019). On January 24, 2019, Plaintiff filed the instant motion; Defendants did

not respond.

      Plaintiff’s motion is not sufficiently supported for default judgment to issue on

his written submissions. Although Plaintiff attached an affidavit, the affidavit

requests the amount in the Complaint, $100,000, as well as any amount deemed

appropriate for emotional harm, pain and suffering, loss of business income, loss of

enjoyment of life, punitive damages, injunctive or declaratory relief, and attorney’s

fees. (Doc. 27 at 3). There is no indication what the only specific sum—$100,000—

compensates Plaintiff for, nor an indication of the amounts for any of the listed



                                          2
reasons. Moreover, the $100,000 figure appears in Plaintiff’s original Complaint (Doc.

1) and First Amendment Complaint (Doc. 5) as the total amount for all of his claims,

but as some of his claims have been dismissed, that figure is likely inaccurate for the

remaining claims.1

      It is necessary to set this matter for an evidentiary hearing pursuant to Federal

Rule of Civil Procedure 55(b)(2). The hearing is set for February 25, 2019, at 1:30 p.m.

If Plaintiff is not available at that time or believes he will not be able to gather all

necessary evidence by that date, he should file a motion for an extension requesting

the hearing be rescheduled. Plaintiff should bring with him to the evidentiary hearing

any documents or witnesses he has to prove damages caused by Defendant Bieber’s

stop and frisk and Defendant Patterson’s search of his car.



SO ORDERED.

Entered this 15th day of February 2019.

                                                          s/Joe B. McDade
                                                     JOE BILLY McDADE
                                                United States Senior District Judge




1The request for relief is absent from his Second Amended Complaint (Doc. 9) which
survived merit review.
                                           3
